  CASE 0:17-md-02795-MJD-KMM Document 698 Filed 05/05/20 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF MINNESOTA


IN RE: CENTURYLINK SALES
PRACTICES AND SECURITIES
LITIGATION
                                     MDL No. 17-2795 (MJD/KMM)

This Document Relates to:
Civil File No. 18-296 (MJD/KMM)


    DECLARATION OF MICHAEL D. BLATCHLEY IN SUPPORT OF
PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
         PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
    CASE 0:17-md-02795-MJD-KMM Document 698 Filed 05/05/20 Page 2 of 6




       I, Michael D. Blatchley, declare:

       1.     I am a partner at the law firm of Bernstein Litowitz Berger & Grossmann

LLP (“Bernstein Litowitz”) which, together with Stoll Stoll Berne Lokting & Shlachter

P.C. (“Stoll Berne”), serves as Lead Counsel for Lead Plaintiff the State of Oregon by and

through the Oregon State Treasurer and the Oregon Public Employee Retirement Board,

on behalf of the Oregon Public Employee Retirement Fund (“Lead Plaintiff”), named

Plaintiff Fernando Alberto Vildosola, as trustee for the AUFV Trust U/A/D 02/19/2009,

and the proposed Class in this action. I have personal knowledge of the facts set forth

herein and, if called as a witness, could and would testify competently thereto. I submit

this declaration in support of Plaintiffs’ Reply Memorandum of Law in Further Support of

Plaintiffs’ Motion for Class Certification.

       2.     On March 5, 2020, Defendants took a Rule 30(b)(6) deposition of Lead

Plaintiff. Lead Plaintiff had two representatives testify as to the topics enumerated in

Defendants’ Rule 30(b)(6) deposition notice: Michael Viteri, Senior Investment Officer,

Public Equities, Oregon State Treasury, was designated to testify on topics 1 through 6;

and Brian DeHaan, Senior Assistant Attorney General, Oregon Department of Justice

(“DOJ”), was designated to testify on topics 7 through 10. See Exs. L and M.

       3.     Among other things, Mr. Viteri provided testimony concerning his

responsibility for overseeing Lead Plaintiff’s investments in CenturyLink, Inc.

(“CenturyLink”) at issue here (Ex. I at 6:9-11:11; 84:18-24; 85:16-19; 168:1-20; 224:3-

22), the state entities comprising Lead Plaintiff (Ex. I at 24:7-25:14; 67:12-76:19), the

corrective disclosures alleged in the action (Ex. I at 46:3-15; 49:15-50:16; 186:12-187:15;


                                              2
    CASE 0:17-md-02795-MJD-KMM Document 698 Filed 05/05/20 Page 3 of 6




193:1-196:14), and Lead Plaintiff’s knowledge of CenturyLink’s sales and billing practices

and customer complaints about CenturyLink’s sales and billing practices (Ex. I at 188:17-

191:14). As Mr. Viteri testified, Lead Plaintiff had no knowledge of any consumer

protection investigation conducted by the Oregon Department of Justice (“DOJ”) into

CenturyLink, nor information that may have been obtained through that investigation, and

Mr. Viteri personally was unaware of the investigation until being informed of its existence

at the deposition. Ex. I at 206:25-211:9.

       4.     Mr. DeHaan provided testimony concerning, among other things, the state

entities comprising Lead Plaintiff (Ex. J at 239:8-246:14) and Lead Plaintiff’s supervision

of the prosecution of this action (Ex. J at 271:13-273:24; 276:25-284:16). Although not

designated with respect to the topic of Lead Plaintiff’s knowledge of CenturyLink’s sales

and billing practices, Mr. DeHaan provided testimony in his personal capacity concerning

the measures undertaken by the DOJ to prevent transmission of information related to the

consumer protection investigation into CenturyLink to Mr. DeHaan. Ex. J at 253:22-

256:21.

       5.     As set forth in Ex. K, Senior Assistant Attorney General Andrew Schull, who

was involved in the consumer protection investigation and executed the civil investigative

demand issued to CenturyLink (DX-5 at 5), confirms that no information concerning the

DOJ’s consumer protection investigation, including the existence of that investigation, was

shared with Lead Plaintiff.

       6.     In connection with the settlements CenturyLink entered into with various

state attorneys general to resolve investigations into its sales and billing practices,


                                             3
    CASE 0:17-md-02795-MJD-KMM Document 698 Filed 05/05/20 Page 4 of 6




CenturyLink agreed that it would no longer charge customers an “internet cost recovery

fee,” “broadband cost recovery fee” or similar fees. See Ex. P (Consent Decree, State of

Washington v. CenturyLink, Inc.) at ¶4.5; Ex. Q (Final Consent Judgment, State of

Colorado, ex. rel. Philip J. Weiser, Attorney General v. CenturyLink, Inc.) at ¶32; Ex. R

(Petition and Stipulation, State of Minnesota v. CenturyTel, Broadband Services LLC,

d/b/a CenturyLink, Inc.) at ¶4; Ex. S (Stipulated Consent Judgment, State of Arizona v.

CenturyLink, Inc.) at ¶18; Ex. T (Assurance of Voluntary Compliance, In The Matter of

CenturyLink, Inc.) at ¶5.5.

       7.




                                           4
   CASE 0:17-md-02795-MJD-KMM Document 698 Filed 05/05/20 Page 5 of 6




      8.     Attached as Exhibits F through W are true and correct copies of the following

documents:

       EXHIBIT F:           Rebuttal Expert Report of Michael L. Hartzmark, Ph.D.,
                            dated May 4, 2020.

       EXHIBIT G:           Excerpts of the transcript from the February 25, 2020
                            deposition of Michael L. Hartzmark, Ph.D.

       EXHIBIT H:           Excerpts of the transcript from the April 24, 2020 deposition
                            of Bruce Deal.

       EXHIBIT I:           Excerpts of the transcript from the March 5, 2020 Rule
                            30(b)(6) deposition of Oregon, by Michael Viteri.

       EXHIBIT J:           Excerpts of the transcript from the March 5, 2020 Rule
                            30(b)(6) deposition of Oregon, by Brian DeHaan.

       EXHIBIT K:           Declaration of Andrew Shull, Senior Assistant Attorney
                            General, Oregon Department of Justice, Civil Enforcement
                            Division, dated May 5, 2020.

       EXHIBIT L:           Defendants’ Amended Notice of 30(b)(6) Deposition of
                            Lead Plaintiff The State of Oregon dated February 25, 2020.

       EXHIBIT M:           Plaintiffs’ Responses and Objections to Defendants’ Notice
                            of 30(b)(6) Deposition of Lead Plaintiff the State of Oregon
                            dated March 4, 2020.

       EXHIBIT N:           List of Decisions Rejecting Comcast Arguments in
                            Certifying Section 10(b) Securities Class Actions.

       EXHIBIT O:           List of Decisions Approving Dr. Hartzmark’s Out-of-
                            Pocket Methodology at Class Certification in Section 10(b)
                            Securities Class Actions.

       EXHIBIT P:           Consent Decree dated December 9, 2019, State of
                            Washington v. CenturyLink, Inc., No. 19-2-23452-0 SEA
                            (Wash. Super. Ct., King Cty.).




                                           5
   CASE 0:17-md-02795-MJD-KMM Document 698 Filed 05/05/20 Page 6 of 6




       EXHIBIT Q:            Final Consent Judgment dated December 19, 2019, State of
                             Colorado, ex. rel. Philip J. Weiser, Attorney General v.
                             CenturyLink, Inc. (Colo. Dist. Ct., Denver Cty.).

       EXHIBIT R:            So-Ordered Petition and Stipulation dated April 18, 2020,
                             State of Minnesota v. CenturyTel, No. 02-CV-17-3488
                             (Minn. Dist. Ct., 10th Jud. Dist., Anoka Cty.).

       EXHIBIT S:            Stipulated Consent Judgment dated February 25, 2020,
                             State of Arizona v. CenturyLink, Inc., No. CV2020-002769
                             (Ariz. Super. Ct., Maricopa Cty.).

       EXHIBIT T:            Assurance of Voluntary Compliance dated December 31,
                             2020, In the Matter of: CenturyLink, Inc., No. 19CV56401
                             (Or. Cir. Ct., Multnomah Cty.).

       EXHIBIT U:


       EXHIBIT V:



       EXHIBIT W:



      I declare under penalty of perjury that the foregoing is true and correct.

DATED this 4th day of May, 2020.
                                         BERNSTEIN LITOWITZ BERGER &
                                           GROSSMANN LLP

                                         By: /s/ Michael D. Blatchley
                                         Michael D. Blatchley, NYS Bar No. 4747424
                                         1251 Avenue of the Americas
                                         New York, New York 10020
                                         Telephone: (212) 554-1400
                                         Facsimile: (212) 554-1444
                                         Email: michaelb@blbglaw.com




                                            6
